Judgment unanimously affirmed. Memorandum: The court properly accepted defendant’s plea to first degree manslaughter. The court’s inquiry was sufficient and provided a factual basis for the plea (see, People v Lopez, 71 NY2d 662, 667-668). Defendant admitted that he knew his cousin, a codefendant, intended to kill the victim, that he provided him with the shotgun and that he was present when the shooting occurred. These facts establish that defendant *1066shared a community of purpose with his cousin (see, People v Allah, 71 NY2d 830, 832; People v Whatley, 69 NY2d 784, 785; People v Herring, 149 AD2d 731, 734-735, Iv denied 74 NY2d 741). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Manslaughter, 1st Degree.) Present — Callahan, J. P., Doerr, Green, Pine and Balio, JJ.